DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0167750 to Stahler in view of U.S. Publication No. 2006/0063973 to Makower et al. “Makower” and U.S. Publication No. 2010/0081875 to Fowler et al. “Fowler”.  
Stahler discloses a medical device system comprising an intra-cardiac echocardiography (ICE) system and a second medical device (e.g. needle) configured to be imaged by the ICE catheter (Figs. 7, 8A-B) and corresponding descriptions).  
However, Stahler does not expressly disclose wherein the ICE system includes a coupler exposed on the outside of the distal end portion and where the second medical device includes a complementary coupler such that the ICE system and second medical device may be “coupleable and uncoupleable” in situ as claimed.  
 Makower teaches from within a similar field of endeavor with respect to surgical systems and methods (Abstract) where a magnet is provided on an imaging probe in order to couple (e.g. attract) other instruments to it (Paragraph [0157]; Fig. 6E).  Examiner notes that the magnet is considered to be a coupler exposed on an outer surface in its broadest reasonable interpretation.  However, it is not clear if the guide catheter also includes a discrete complementary magnetic structure to facilitate the aforementioned attraction the attraction or if the material of the catheter provides the attraction.  
Fowler teaches from within a similar field of endeavor with respect to medical instruments and particularly with respect to coupling two instruments together (Paragraphs [0056], [0106]-[0110]) with adhesion, a hook, a magnet, a clamp, a snap, welding, a thread or string, wire, soldering, a pin, a screw or plastic connector (Paragraphs [0110] and [0120]).  Fowler explains that a magnet may be attached to both devices in order to facilitate the coupling (Paragraph [0120]).  
Accordingly, one skilled in the art would have been motivated to have modified the ICE probe and second medical device as described by Stahler to include a coupler and complementary coupler as described by Makower and Fowler in order to fix the positional 

As for Claim 2, Examiner notes that the catheter assembly includes an ultrasound imaging means.  Thus, the modified catheter assembly with the coupler would read on the coupler being attached to, at least indirectly, an ultrasonic probe of the ICE system in its broadest reasonable interpretation.  Furthermore, the particular point of attachment of the coupler to one of the instruments it couples together is considered an obvious design choice in the absence of showing any criticality or unexpected result.  
As for Claims 3 and 5-6, Examiner notes that the catheter assembly includes sheath (Figs. 7, 8A-B and corresponding descriptions)  Thus, the modified catheter assembly with the coupler/complementary coupler would read on the coupler being attached to, at least indirectly, to a sheath of the ICE system in its broadest reasonable interpretation.  Furthermore, the particular point of attachment of the coupler/complementary coupler to one of the instruments it couples together is considered an obvious design choice in the absence of showing any criticality or unexpected result. In other words, it would have been obvious to a person skilled in the art to have equipped any portion of the medical devices (e.g. ICE system 
Regarding Claims 4 and 15, Examiner notes that the system and method described by Stahler is configured to perform a trans-septal procedure (Paragraphs [0008], [0052]-[0053] and [0058]).  Thus, the needle instrument as described above is considered to read on the claimed limitations of the second instrument comprising a trans-septal needle puncturing system in its broadest reasonable interpretation.  

As for the step of “navigating with an imaging modality” in Claim 14, Examiner notes that the ICE catheter may be considered to read on this limitation given that it may produce internal images of the body as its navigated to and around the heart.  Alternatively, it should be noted that Stahler incorporates by reference (Paragraph [0038]) U.S. App # 11/640099 (U.S. Publication No. 2007/0156123 to Moll et al.) which discloses that the catheters may be navigated with the help of near-real time image data (e.g. ultrasound, fluoroscopy, and/or localization techniques) (Paragraph [0055]).  It should also be noted that each instrument as described above is able to be navigated separately.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but not persuasive.  Applicant argues that none of the references disclose a second medical device, wherein a discrete portion of a shaft of the second medical device comprises a complementary coupler.  Applicant argues that Stahler does not disclose any couplers, Makower discloses a magnet on the endoscope that can magnetically attach to any area of the catheter and Fowler just mentions a magnet and not two complementary couplers that are actually discrete couplers (REMARKS, Page 6).  First, it must be noted In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Applicant only refers to one embodiment of Fowler and ignores the teaching where Fowler explains that a magnet may be attached to both devices in order to facilitate the coupling (Paragraph [0120]).  One skilled in the art would appreciate that in the modified system and method, of the ICE system and second medical device would have a discrete magnet to facilitate consistent coupling.  
Applicant also argues that the claims have been amended to recite wherein the coupling between the ICE system coupler and the complementary coupler consistently positions the second medical device in a particular longitudinal location and radial orientation relative to a planar field of view of the ICE system and no cited reference of combination of cited references teach this feature (REMARKS, Page 7).  Examiner respectfully disagrees and notes that this functional limitation is considered to be met by the modified device which provides discrete magnets on each device to facilitate consistent coupling relative to the ICE system’s field of view (e.g. plane).  
Thus, the rejections have been maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793